I concur but only reluctantly because of the technicality that defendant was improperly charged under the Pepper Pike Codified Ordinances, not under the Revised Code.
Defendant's behavior clearly was disorderly. The evidence shows he was defiant in refusing to enter either his own car or the police cruiser so that the officer could write up a citation. Once in the patrol car defendant kicked open the rear door while the Pepper Pike officer was closing it and then rushed him in a threatening manner. Defendant proceeded to struggle with the Pepper Pike officer along with the Moreland Hills officer.
The Pepper Pike Ordinance (648.04) regarding the offense of disorderly conduct expressly refers to its counterpart in the Revised Code (2917.11), which has the same substantive elements. If defendant had been charged under the Revised Code, he would have been properly convicted. State v. Anderson, (1976), 46 Ohio St.2d 219, 75 O.O.2d 248, 346 N.E.2d 776, *Page 476 
                                APPENDIX
Appellant's assignments of error, made moot by this opinion, are:
I. The municipal court erred, as a matter of law, by finding that plaintiff-appellee had proven venue on the charge of disorderly conduct beyond a reasonable doubt.
II. The municipal court erred, as a matter of law, by asserting jurisdiction over the charge of disorderly conduct.
IV. The municipal court abused its discretion, to defendant-appellant's considerable detriment, by prohibiting his counsel from cross-examining witnesses on prior inconsistent statements.
V. The municipal court abused its discretion, to defendant-appellant's considerable detriment, by prohibiting his counsel from cross-examining a witness in regards to his meetings and discussions with the prosecution.
VI. The municipal court erred, as a matter of law, by forcing defendant-appellant's counsel to provide the prosecution with confidential and privileged notes of his discussions with his witnesses.
VII. The municipal court's conviction of defendant-appellant for disorderly conduct was against the manifest weight of the evidence. *Page 477